Title: From George Washington to Joseph Shallcross, 16 December 1783
From: Washington, George
To: Shallcross, Joseph


                        
                            Gentlemen
                            Wilmington Decr 16th 1783.
                        
                        I earnestly wish to convince you of the pleasure I take in reciprocating your congratulation on our glorious
                            successes, and the attainment of an honorable Peace.
                        Altho’ the prospect of our public affair has been sometimes gloomy indeed; yet the well-known firmness of my
                            Countrymen, and the expected aid of Heaven, supported me in the trying hour and have finally reallised our most sanguine
                            wishes.
                        In the course of your Address you have sufficiently convinced me of your abilities to excite very pleasing
                            emotions—and you must permit me to say, that the genuine approbation of my fellow-Citizens is far more satisfactory, than
                            the most lavish encomiums could be.
                        Under a deep impression of your generous sentiments and wishes, I return to a long meditated retirement—And
                            let me assure you, Gentlemen, ’tho I shall no more appear on the great Theatre of Action, the Wellfare of our infant
                            States can never be indifferent to me.
                        
                            Go: Washington
                        
                    